Citation Nr: 0737609	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-27 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Entitlement to service connection for a cervical spine 
disorder. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

It appears that the appellant has served with the Army 
National Guard from October 1981 to March 2003, which 
included active duty for training (ACDUTRA) from November 
1981 to April 1982 along with other periods of ACDUTRA and 
inactive duty training (INACDUTRA).  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2003 rating decision by the Portland Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied service 
connection for "neck injury" and a May 2005 rating decision 
that denied service connection for tinnitus.  On his August 
2005 Form 9, the appellant requested a hearing before a 
member of the Board.  In October 2005, the appellant 
testified at a Decision Review Officer (DRO) hearing; a 
transcript of that hearing is of record.  In March 2007, the 
appellant cancelled his Board hearing request. 

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The appellant does not have a cervical spine disorder 
resulting from disease or injury sustained or aggravated 
during any period of ACDUTRA or from injury sustained or 
aggravated during any period of INACDUTRA with the Army 
National Guard.





CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112(a), 1113, 1131, 1137, (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In October 2002 correspondence (prior to the October 2003 
rating decision), the appellant was advised of what type of 
evidence was needed to substantiate the claim seeking service 
connection for a cervical spine disorder, and of his and VA's 
responsibilities in the development of the claim.  While the 
October 2002 letter did not advise the appellant verbatim to 
submit everything he had pertinent to his claim, it explained 
the type of evidence necessary to substantiate his claim and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claim.  The October 2003 rating decision, 
the May 2005 statement of the case (SOC), and the April and 
August 2006 supplemental SOC's provided the text of other 
applicable regulations and explained what the evidence showed 
and why the claim was denied.  A March 2006 letter provided 
notice regarding disability rating and effective date of an 
award.  The claim was subsequently readjudicated by an August 
2006 supplemental SOC.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant is represented and had ample 
opportunity to respond to the notice letter and the SOC and 
the supplemental SOC's and to supplement the record after 
notice was given.  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required. See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board finds that all relevant evidence has been obtained 
with regard to the appellant 's claims for service 
connection, and the duty to assist requirements have been 
satisfied.  All available service medical records were 
obtained.  VA and private treatment records have been 
obtained.  The sources of the private records include Dr. M. 
D., Corvallis Clinic, and Good Samaritan Hospital and 
Regional Medical Center.  There is no identified relevant 
evidence that has not been accounted for.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
As will be discussed in detail below, there is no competent 
evidence that the appellant injured his cervical back in the 
line of duty while on ACDUTRA or INACDUTRA.  There is also no 
evidence of an association between the current cervical spine 
disorder and the appellant's periods of ACDUTRA or INACDUTRA.  
Furthermore, the Board notes that there is already competent 
medical evidence in the form of private treatment records 
establishing that the claimed disability had its onset 
outside of ACDUTRA or INACDUTRA.  Under these circumstances, 
the Board finds that the evidence of record already contains 
sufficient information to decide the appeal, and that a VA 
examination or opinion is not necessary under 38 U.S.C.A. 
§ 5103A.

The Board further finds that there is no reasonable 
possibility that further assistance would aid the appellant 
in substantiating the claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

II.  Factual Background

Service medical and personnel records were negative for a 
cervical spine injury that occurred in the line of duty 
during ACDUTRA or INACDUTA.  The records were positive for a 
low back injury.  A line of duty determination found that in 
March 1997, the veteran injured his low back during physical 
training (PT) while he was on inactive duty for training.  
Associated records indicated that he had a lumbosacral 
strain.  An April 2001 statement of medical examination and 
duty status (and associated records) indicated that the 
veteran injured his low back in July 2000 when he carried 
tables for an event and that the injury occurred in the line 
of duty during INACDUTRA.  A physical profile dated in March 
2002 indicated that the veteran was not to perform PT, 
including sit ups, push ups, or running through June 2002 due 
to chronic low back pain.  A September 2002 report of medical 
examination noted that he was status post herniated disc C6 
in July 2002.  

A July 2000 record from the Good Samaritan Hospital noted 
that in early July the veteran worked as a receiving manager 
for Meier and Frank and lifted heavy objects and pushed heavy 
cars.  It was a very physical job at times.  

A May 2002 treatment record from the Corvallis Clinic noted a 
complaint of left neck pain.  The veteran reported that 
approximately 3-1/2 weeks ago, he was doing some very 
physical work at his job that included hoeing weeds.  A 
couple of days later, he developed pain in the left side of 
his neck and then developed tingling down the side of his 
left arm.  He had no other history of neck trauma other than 
the vigorous physical activity of hoeing.  The assessment was 
neck pain with radiculopathy.  

A June 2002 treatment record from Good Samaritan Regional 
Medical Center noted that the veteran had complaints of pain 
in the left arm off and on for approximately three weeks.  He 
now had numbness especially when he moved his neck.  An MRI 
was ordered.  A June 2002 MRI report of the cervical spine 
noted a new onset of left sided neck pain, left arm pain, and 
numbness to the fingertips.  The impression was focal disc 
protrusion on the left at the C6-7 level including into the 
left neural foramen and also with caudal and cephalad 
extension.  There was significant mass effect upon the neural 
foramen and expected mass effect upon the left C-7 nerve.  
There was also a mass effect upon the thecal sac on the left.  
There was diffuse disc bulging and hypertrophic changes at 
the C5-6 level with uncovertebral hypertrophic changes that 
led to moderate bilateral neural foraminal narrowing, left 
more so than right.  There was also mild neural foraminal 
narrowing on the right at the C6-7 level.  There was mild 
disc bulging at the C2-3 and C3-4 level of questionable 
significance.   

June and July 2002 treatment records from Dr. M. D. from 
Oregon West Neurosurgery and Good Samaritan Hospital noted 
that the veteran was a receiving manager whose history dated 
back about a month when he developed the spontaneous onset of 
left-sided neck pain with radiation into the left medial 
scapular region, down the left arm, and into the middle 
fingers of the hand.  He underwent anterior cervical 
discectomy and fusion, C6-7.  

An August 2003 VA examination noted a history of degenerative 
disc disease at C6-7 in the military, and an anterior 
discectomy at C6-7 in 2002.  After physical examination, the 
diagnosis included cervical degenerative disc disease, C5-6, 
status post laminectomy with loss of range of motion.  The 
examiner noted that the veteran's current employment status 
was that of administrative duties, in which he was tolerating 
his work at the moment.  There was no indication that the C-
file was reviewed.  

September 2003 records from Corvallis Clinic noted that the 
veteran was a receiving manager for Meier and Frank and had 
complaints of shooting pains from his neck down into his left 
arm, to a lesser degree his right arm.  He also complained of 
faint pain in his chest off and on.  He had a history of 
surgery in the L2-3 in 1999 and C6-7 in 2002.  He was 
restricted from lifting more than 35 pounds but apparently, 
his employer had not honored that recommendation by the 
physician.  The assessment included cervical pain, possibly 
with mild nerve impingement in a man with a history of neck 
surgery, whose work required heavy lifting.  

December 2003 to April 2006 treatment records from Portland 
VA Medical Center (VAMC) included a March 2004 record that 
reported a history of a cervical injury in 2002.  The veteran 
indicated that while he was pushing heavy equipment over his 
head through a tank turret, he felt a pop in his neck and 
started to have upper extremity numbness.  He had a C6-7 
laminectomy in 2002.  

A June 2005 MRI revealed cervical disc herniation C5-6 on the 
left, with superimposed broad based disc bulging; post-
operative changes C6-7 post fusion with mild neural foraminal 
stenosis; and mild bulging of the C3-4 disc.  A June 2005 
follow-up note from Good Samaritan Regional Medical Center 
noted that the veteran had approximately two months of left-
sided shoulder and arm pain with some numbness in his second 
and third fingers.  This began over a two day period when he 
was coughing quite a bit.  He was concerned that he might 
have loosened something from his fusion.  He had a C6-7 
fusion in 2002.  He was on a 30 pound lift restriction since 
then.  The assessment was cervical radicular pain in C7 
distribution.  July 2005 treatment records showed that the 
veteran had a cervical disc herniation, 5-6 and underwent an 
anterior cervical discectomy interbody fusion at 5-6.  

On his August 2005 Form 9, the veteran indicated that he 
injured his neck while on active duty for training in April 
2002.  He informed his commander, in which the commander 
indicated that since the veteran was going to retire in 
October 2002, the commander didn't want to start any new 
paperwork.  The veteran indicated that he did not retire 
until March 2003, because the state was so far behind in 
paperwork.  He had not lifted anything over 30 pounds at 
Meier and Frank since his 1999 lumbar surgery.  While he was 
in the Army he had to lift 200 pound tool boxes and heavy 
parts which put pressure on his neck.   

During his October 2005 DRO hearing, the veteran testified 
that he was on active duty two to three times per year in 
addition to his usual weekend tours of duty.  He indicated 
that in May 2002, he injured his neck while he was on active 
duty.  He was lifting heavy tank components out of a hatch 
that weighed between 150 to 400 pounds.  He heard a pop in 
his neck and went to the orderly room and asked to see the 
commander.  The commander indicated that he had noted the 
incident.  Nothing was noted by the commander.  The commander 
indicated that he was just finishing up paperwork regarding 
the veteran's low back and did not want to start any new 
paperwork before the veteran retired.  The veteran went back 
to work until his time was up in March 2003.  He first sought 
treatment for his neck in June 2002.  He indicated that he 
sought a doctor around 24 hours after he initially injured 
his neck.   

III.  Criteria and Analysis

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable." 38 U.S.C.A. § 101(2) (West 2002).

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
appellant prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Active military service includes 
active duty, any period of active duty for training 
("ACDUTRA") during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training ("INACDUTRA") during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training. 38 C.F.R. § 3.6(a) 
(2007).  Service connection on a presumptive basis is not 
available where the only service performed is ACDUTRA or 
INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 476-78 
(1991).  Active duty for training is defined, in part, as 
full-time duty in the Armed Forces performed by Reserves for 
training purposes. 38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2007).

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

On his August 2005 Form 9, the veteran indicated that he 
injured his neck while on active duty for training in April 
2002 as a result of lifting 200 pound tool boxes that placed 
pressure on his neck.  During his October 2005 DRO hearing, 
he indicated that he injured his neck in May 2002 while he 
was on active duty when he was helping to lift heavy tank 
components out of a hatch that weighed between 150 to 400 
pounds.  

The medical evidence indicates that the veteran's current 
disability consists of cervical radicular pain and 
degenerative disc disease, status post C6-7 fusion in 2002 
and status post C5-6 fusion in July 2005.  

Service medical records from the appellant's National Guard 
service do not reflect a cervical injury in the line of duty 
during ACDUTRA or INACDUTRA.  A September 2002 report of 
medical examination noted that the veteran was status post 
herniated disc (C6) operation in July 2002.  However, there 
was no indication that the C6 herniated disc occurred in the 
line of duty.  The Board notes that private medical records 
dating back to 2000 from the Good Samaritan Hospital  
reported that the appellant's civilian job as a receiving 
manager at Meier and Frank required heavy lifting and pushing 
and was very physical at times.  Furthermore, 2002 treatment 
records from the Corvallis Clinic and the Good Samaritan 
Regional Medical Center showed that the appellant began to 
experience left neck pain in April or May 2002 after he was 
hoeing some weeds for work.  Also, the veteran, himself, 
reported that he had no other history of neck trauma other 
than the vigorous physical activity of hoeing.  After an MRI 
in June 2002, the veteran underwent an anterior cervical 
discectomy and fusion, C6-7.  (See treatment records from Dr. 
M. D.)  

Given the above-evidence, the Board has found that the 
evidence did not establish that the appellant had a cervical 
injury that was incurred or aggravated in the line of duty 
during any period of ACDUTRA or INACDUTRA.  In fact, there 
was no documentation of a cervical injury that was incurred 
in the line of duty during ACDUTRA or INACDUTRA.  
Contemporaneous private treatment records around the time of 
when the alleged service injury took place indicated that the 
veteran injured his back in 2002 while hoeing weeds for work.  
A September 2002 report of medical examination simply 
reported that the veteran was status post herniated disc C6 
operation in July 2002, but did not attribute the disorder to 
any injury during any period of service.  September 2003 
Corvallis Clinic records attributed post service complaints 
of neck pain to heavy lifting at work.  June 2005 records 
from the Good Samaritan Regional Medical Center noted that 
the left-sided shoulder and arm pain began over a two day 
period in which the veteran was frequently coughing.  The C5-
6 fusion in 2005 was also not attributed to any injury during 
ACDUTRA or INACDUTRA.  Here, there was no medical evidence 
which related the current cervical disorder to injury or 
disease incurred or aggravated in ACDUTRA or an injury 
incurred or aggravated in INACDUTRA.  Although degenerative 
disc disease was diagnosed within a year of the veteran's 
separation from the Army National Guard in March 2003, 
service connection on a presumptive basis is not available 
where the only service performed is ACDUTRA or INACDUTRA.  
Biggins, supra. 

The appellant 's own implied assertions that he injured his 
cervical spine while on ACDUTRA and that his current cervical 
spine disorder is related to that injury are afforded no 
probative weight in the absence of evidence that the 
appellant has the expertise to render opinions about medical 
matters. (See the history he reported on March 2003 VA 
examination, in March 2004 Portland VAMC treatment records, 
his August 2005 Form 9, and during his October 2005 DRO 
hearing).  Although the appellant is competent to testify as 
to symptoms observable to any lay witness, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Medical expertise is needed to determine the 
etiology of the cervical spine disorder and there is no 
evidence that the appellant has this expertise.  In fact, as 
noted above, private medical records dated in 2002, around 
the time of the alleged service injury, attributed the 
cervical disorder to an injury that occurred during the 
veteran's civilian work.  There is no contrary medical 
evidence of record.

Here, there is a preponderance of the evidence against the 
claim for service connection for cervical spine disorder, and 
the claim is denied. Gilbert, 1 Vet. App. at 54.

ORDER

Service connection for a cervical spine disorder is denied.





REMAND

It appears that pertinent medical records remain outstanding.  
An August 2003 VA audio examination noted that an ENT consult 
was needed to appropriately determine the etiology of the 
veteran's asymmetric loss.  It's not clear whether an ENT 
consult was ever ordered and, if so, such record was not 
associated with the claims file.  As such record is 
constructively of record and may have some bearing on the 
veteran's claim; it must be associated with the claims file.  

Service medical records indicated that the veteran had 
longstanding hearing loss since his childhood, for which he 
had a medical profile.  An August 1986 record noted that the 
veteran reported a history of high level noise exposure while 
working as a refueler with his right ear turned towards the 
engines.  It was noted that he was to be reassigned to a 
nearly noise-free environment and he was to wear double 
hearing protection if he was temporarily exposed to loud 
noise.  Post service medical records included an August 2003 
VA audio examination, in which the veteran had complaints of 
tinnitus described as "ringing".  He reported noise 
exposure to artillery, engines, tanks, gunfire, and aircraft 
as an artillery mechanic in the Army.  He did not wear 
hearing protection.  He indicated that his right ear was most 
often closer to noise than his left ear.  The examiner did 
not indicate whether the veteran's current tinnitus was 
related to the noise exposure in service.  Under 38 U.S.C.A. 
§ 5103A, VA's duty to assist includes providing the claimant 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on a claim.  A medical examination or medical 
opinion is deemed necessary if, in part, the record does not 
include sufficient competent medical evidence to decide a 
claim.  In this case, such an examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all VA and non-VA sources of 
treatment or evaluation he received for 
tinnitus.  The RO/AMC should obtain copies 
of all treatment or evaluation records 
(those not yet secured) from the 
identified sources. 

2.  Thereafter, the RO/AMC should arrange 
for the veteran to be examined by an 
otolaryngologist to ascertain the likely 
etiology of his current tinnitus.  The 
veteran's claims folder must reviewed by 
the examiner in connection with the 
examination.  The physician should examine 
the veteran, review the claims file, 
including all evidence recently added to 
the file, and opine whether it is at least 
as likely as not that the veteran's 
current tinnitus is related to any in 
service acoustic trauma, in which noise 
exposure was documented in August 1986, 
rather than other, intervening, factors.  
The examiner should fully explain the 
rationale for any opinion given.  
 
3.  The RO/AMC should then re-adjudicate 
the claim.  If the claim remains denied, 
the RO/AMC should issue an appropriate 
SSOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  











The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


